DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim 7 (Page 8, line 14) objected to because of the following informalities:  “closed” should be spelled “close.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following Claims have insufficient antecedent basis for a limitation:
Claims 1 (Page 7, Line 5) recites the limitation "the device comprising.”  
Claim 5 (Page 8, Line 6) recites the limitation "outer and inner profiles.”  
Claim 6 (Page 8, Line 10) recites the limitation "inter-structural ribs.”  
Claim 8 (Page 8, Line 19) recites the limitation "the mold design decision." 
Claim 11 (Page 9, Line 6) recites the limitation "the outside edge" and “the reference middle plane.”  
There are insufficient antecedent basis for these limitations in the above claims.
The following terms renders the cited claim indefinite.
 The phrase “the mold design decision” in claim 8  (Page 8, Line 19) is a relative term which renders the claim indefinite. The term “the mold design decision” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The decision itself rests on an authority that is undefined and outside the scope of the patent.  The patent is concerned with the structure that is produced since this is a design patent.  The limitation does not make the boundaries of this claim apparent and is therefore indefinite.
The phrase “apparent latch hole” in claims 1 (Page 7, Line 11), 7 (Page 8, Line 13) and 8 (Page 8, line 19) is a relative term which renders the claim indefinite. The term “apparent latch hole” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-12 are also rejected under 35 U.S.C. 112(b) as depending from rejected claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by Lange et al. (WO 2018089013 – hereafter referred to as Lange), and in the alternative, rejected under 35 USC 103 .
Regarding Claim 1, Lange teaches: A smooth reach-in orifice acting as a cover or lid (Lange – Rigid Flip Top – 50 and Figure 5A – the lid structure is interpreted to mean positively recited elements in the following claims), the device comprising: a lid (52 – Lid); a body (Flange – 54); the body further comprised of: a reach-in orifice opening (Not defined, but the area of no material inside the annular sealing ring (53)); 10one or more structural ribs strengthening the reach-in area (55 – strengthening ribs); an apparent latch hole (Part 60 - latch with respect to Part 64 – Catch – and broadly applying apparent latch hole, which is not defined in the specification or readily apparent when applying standards drawing conventions to the instant application’s drawings); a thickened living hinge lead (92 – Central Strap and 94 – Toggle Straps); and a wide lifting tab (74 – Opening tab). 
Therefore, Lange anticipates the claimed invention.
Additionally, and in the alternative, if an argument may be made that Lange does not expressly teach an “apparent latch hole,” then it would have been obvious to one of ordinary skill in the arts having the teachings of Ruiz before them at the time the application was filed, to adjust the latching action for securing the closed state of the container for the purpose of preventing accidental opening of the container.
Ruiz et al. (WO 2018086914, hereafter referred to as Ruiz), in a similar disclosure on container closures for a reach in container, provides further detail and support of the following elements present in the prior art.
However, Ruiz in a similar disclosure on a dry goods closure teaches: an apparent latch hole (Ruiz, See Figure 4, item 72 – latching lug on the container closure is caught by the “apparent latch hole” – 71 – latching hook on lid – in order to provide protection against accidental opening – Paragraph 0005 - translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latching concept of Lange with the latching thru hole structure of Ruiz (Parts 71 – latch hook and part 72 – latch lug) in order advantageously improve the closure structure of the lid to provide protection against accidental opening (Paragraph 0005 – translation).
Further, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the latching structure of Lange with the smooth profile and “apparent latch hole” concept of Ruiz because Applicant has not disclosed that the “apparent latch hole structure” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with Lange’s closure structure because both are used to seal a wet wipe container to prevent the contents from drying out.Therefore, it would have been an obvious matter of design choice to modify Lange to obtain the invention as claimed.	
In regards to Claim 2, Lange continues to teach: wherein a set of structural ribs (Lange – Strengthening ribs – 55) are placed around the reach-in orifice acting as a dispensing flip- lid (See Figure 5A where the ribs are arrayed around orifice and the accompanying closure structure.)
In regards to Claim 3, Lange continues to teach: further comprising 20a base sealing rib (Lange – Annular Sealing ring on base – 53).
In regards to Claim 5, Lange continues to teach: the body (Lange, 54 – flange) further comprising an outer wall (See Figures 6A and 6B – 55-strengthening ribs compose outer most ring has an outer wall); 5an inner reach-in sealing rib (Annular Sealing ring on base – 53 and innermost strengthening rib - 55); and the reach-in orifice (Figure 6A) having both outer (54 -outer surface of the flange as defined by the center of the orifice as the reference axis) and inner profiles (Defined by the inner most surface of 53).
In regards to Claim 7, Lange further teaches: a hole (Lange, 64 – catch) on the cover located closed (read as close) to the front tab (64 is close to 74); and 15a fastening feature (60 – latch) leading to the cover's latching mechanism (Interference fit – Page 6, lines 15-19) allowing the cover to snap itself onto the base/body (The interference fit in Lange implies a snap fit).
In regards to Claim 8, Lange further teaches: wherein the “apparent” latch hole (Lange, 64) is a result of the mold design decision (Lange, It should be noted that products by process claims: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP section 2113.) 
In regards to Claim 9, Lange further teaches: further comprising a full sealing rib (Lange, 51 – sealing ring) contact around the reach-in area (Limitation met and described on Page 6, Lines 5-18 where full contact around the sealing area is described).
In regards to Claim 10, Lange further teaches: wherein the full sealing rib contact (Lange, 54 – orifice flange) around the reach-in area creates a continuous moisture barrier allowing a hole in the cover (52 )for mold design purpose (Limitation met in Lines 5-16 by stating that “lid 52 is removably positioned to be closed to engage the flange 54, and thereby seal the pouch at the outer surface… and thus seal the pouch and stack of moist wipes therein from the environment” – i.e., therefore, it is understood to function as a moisture barrier.)
In regards to Claim 11, Lange further teaches a living hinge that has variation in the hinge thickness (Lange – Page 7 Line 24 through Page 8 Line 15, thinner on the outside and thicker on the inside.). 
 Lange does not explicitly state: wherein the living hinge is thicker at the outside edge of the hinge from the reference middle plane.
However, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the hinge structure of Lange with the thick outer edge  profile of the living hinge of the applicant because Applicant has not disclosed that the “thickened outer hinge edge” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with Lange’s hinge structure because both are used to seal a wet wipe container to prevent the contents from drying out.
Therefore, it would have been an obvious matter of design choice to modify Lange to obtain the invention as claimed.	
In regards to Claim 12, Lange further teaches: wherein 10the front lifting tab (Lange, 74) is a thin ledge (Lange discloses an opening tab defined as any portion of the lid that projects radially out from the lid away from the sealing portion of the rigid flip top…Page 8, Line 33 through Page 9, Line 1), with a width between 2/3 of the full width of the part front face (Page 9, Lines 1-8 – the tab can be along the length of 13 – on Figure 1B and taken to mean entire lid width or 18mm to full width of lid), and extends at least a fingertip’s width off of the lid (taken to mean, using standard ergonomic measurements, 18mm or greater or 18mm to infinite) 1.5 to 3mm off from the overall body (54) of the flip lid cover (50).
It should be noted that the modified orifice closure lifting tab lid width ranges of Lange overlap but do not exactly match the stated limitation of a lifting tab width of 2/3 to the full width of the orifice closures front face (The current modified apparatus of Lange has a width from a fingertip width (18mm) to the full width of the lid.)
However, it would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of the lifting tab width of 18mm to full lid width disclosed in the prior art, discovering the optimum lid width of 2/3 to full lid width as claimed in the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation.
It should be noted that the modified orifice closure lifting tab lid depth ranges of Lange overlap but do not exactly match the stated limitation of a lifting tab width of 1.5mm to 3mm of the orifice closures front face (The current modified apparatus of Lange has a lid depth from a fingertip width or a range of 18mm (average finger width) to infinity.).
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of 18mm to infinity disclosed in the prior art of Lange, discovering the optimum lid depth or lid extension (of 1.5mm to 3mm) to the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation
Claim Rejections - 35 USC § 103

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Ruiz and in further view of Kieffer et al. (US 20170096265– hereafter referred to as Kieffer).  An annotated diagram for Kieffer follows: 

    PNG
    media_image1.png
    816
    926
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 4, Lange further teaches: wherein the structural ribs (Lange, 55 – ribs) are placed to the left and right of the orifice (See Figure 5A where the ribs are to the left and the right of the orifice); 
The current modified container closure orifice of Lange has: a lid, a body, a reach in orifice (read as frame), a latch hole, a thickened living hinge lead, and a wide lifting tab.
Lange does not explicitly disclose the structural ribs blending with the base sealing rib.
However, Kieffer, in a similar disclosure on dispensing and sealing orifice disclosures, teaches: the structural ribs (Kieffer – Examiner Annotated Diagram A, Items 102 – frame and A - ribs) are blended with a similar base sealing rib (113-Frame Lip) ( Kieffer – Paragraph 0020 – frame -102 is rigid but flexible to allow minor bending in order to make opening the container easier.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base sealing rib of Lange with the blended ribs of Kieffer (Frame – 102, A-Stiffening ribs, 113 – frame lip) in order advantageously improve the closure’s ability to easily opened (Paragraph 0020).
In regards to Claim 6, Lange continues to teach: wherein the outer wall (Lange, 55 – outermost strengthening rib on Figure 6A) is an offset wall from the inner reach-in sealing rib (See Figure 6A, the strengthening ribs are offset);
The current modified container closure orifice of Lange has: a lid, a body, a reach in orifice (read as frame) with blended reinforcing ribs, a latch hole, a thickened living hinge lead, and a wide lifting tab.
The modified container orifice of Lange does not explicitly teach: connecting the inner and outer profile walls.
However, Kieffer, in a related disclosure, teaches a similar structure that the structural ribs (Kieffer – Examiner’s Annotated Diagram A, Items A) are connecting to the inner profile (113 – Frame Lip – in order to improve the closure’s ability to be easily opened – Paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base sealing rib of Lange with the structural ribs of Kieffer (Frame – 102, A-Stiffening ribs, 113 – frame lip) in order advantageously improve the closure’s ability to easily opened (Paragraph 0020).
It should be noted that the structural ribs are only connected to the inner rib.
However, Kieffer discloses the claimed invention except for the structural ribs connecting to the outer profile are on the lid of the closure.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to integrate the structural ribs of Kieffer with the inner and outer profiles of Lange, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation of connecting the inner and outer profiles.
Further, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to add the structural ribs between the inner and outer profiles because Applicant has not disclosed that connecting the inner and outer profiles provides an advantage over the prior art, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with a stiffening rib on only the inner wall because no analysis or data was cited to prove that this design feature was required to allow the invention to function.Therefore, it would have been an obvious matter of design choice to further modify Lange to obtain the invention as claimed.	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 6592004) discloses a through latch as well as general features relevant to the scope and structure of the claimed invention.
Lueng et al. (US20150164290) discloses a similar structure for a lid as well as general features relevant to the scope and structure of the claimed invention.
Powling et al. (US20150272405) discloses an apparent latch hole as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	
/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731